United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Charlotte, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-1335
Issued: March 11, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On June 25, 2020 appellant filed a timely appeal from a March 31, 2020 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $1,389.20 for the period February 13 through 29, 2020 because she had returned to fulltime work on February 13, 2020, but continued to receive wage-loss compensation through
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the March 31, 2020 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

February 29, 2020; and (2) whether OWCP abused its discretion in denying waiver of recovery of
the overpayment.
FACTUAL HISTORY
On October 4, 2018 appellant, then a 34-year-old rural carrier associate, filed a traumatic
injury claim (Form CA-1) alleging that on October 2, 2018 she sustained a right shoulder injury
when she reached to close a truck door that stalled after unloading a package while in the
performance of duty. She stopped work on October 2, 2018. OWCP accepted the claim for strain
of the muscles and tendons of the right rotator cuff, and right shoulder impingement syndrome. It
paid appellant wage-loss compensation for disability from November 17, 2018 through October 1,
2019, when she returned to full-time limited-duty work.
On November 12, 2019 appellant underwent authorized right rotator cuff repair and
subacromial decompression. OWCP paid her compensation on the supplemental rolls for the
period November 10, 2019 through February 1, 2020 and on the periodic rolls from February 2
through 29, 2020.
On February 5, 2020 OWCP outlined appellant’s entitlement to compensation benefits. An
attached Form EN1049 instructed that, if she worked during any portion of the covered period
from January 4 through February 29, 2020, and compensation payments were received via either
paper check or for payments sent by electronic funds transfer (EFT), she was to return the payment
to OWCP even if she had already advised OWCP that she was working. OWCP noted that
appellant was expected to monitor her deposits carefully, at least every two weeks.
The employing establishment, in a return to work form (Form CA-3) dated February 25,
2020, advised OWCP that appellant had returned to full-time, modified-duty work on
February 13, 2020.
In a February 26, 2020 worksheet, OWCP calculated that appellant received a $1,389.20
overpayment in compensation for the period February 13 through 29, 2020.
By letter dated February 26, 2020, OWCP advised appellant of its preliminary
determination that she received an overpayment of compensation in the amount of $1,389.20
because she received wage-loss compensation for temporary total disability (TTD) for the period
February 13 through 29, 2020 after she had returned to full-time work. It also made a preliminary
finding that she was without fault in the creation of the overpayment as she did not have knowledge
of the erroneous payment. OWCP advised appellant that she could submit evidence challenging
the fact, amount, or finding of fault, and request waiver of recovery of the overpayment. It
requested that she complete an enclosed overpayment recovery questionnaire (Form OWCP-20)
and submit supporting financial documentation. Additionally, OWCP notified appellant that,
within 30 days of the date of the letter, she could request a final decision based on the written
record, or a prerecoupment hearing. No response was received.
On February 29, 2020 the EFT for the period February 2 through 29, 2020 was deposited
into appellant’s bank account.

2

By decision dated March 31, 2020, OWCP finalized the preliminary overpayment
determination, indicating that appellant had received an overpayment of compensation in the
amount of $1,389.20 for the period February 13 through 29, 2020. It further found that she was
not at fault in the creation of the overpayment because she was not, or could not have been aware,
that she was not entitled to the payment received. OWCP noted that appellant had not submitted
financial information justifying waiver of recovery of the overpayment. It therefore found that she
was not entitled to waiver of recovery of the overpayment. OWCP ordered that appellant should
repay the overpayment in its entirety.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his or her duty.3 Section 8129(a) of FECA provides, in pertinent part, that when
an overpayment has been made to an individual under this subchapter because of an error of fact
or law, adjustment shall be made under regulations prescribed by the Secretary of Labor by
decreasing later payments to which an individual is entitled.4
Section 8116(a) of FECA provides that, while an employee is receiving compensation or
if he or she has been paid a lump sum in commutation of installment payments until the expiration
of the period during which the installment payments would have continued, the employee may not
receive salary, pay, or remuneration of any type from the United States, except in limited specified
instances.5 Section 10.500 of OWCP’s regulations provides that compensation for wage loss due
to disability is available only for periods during which an employee’s work-related medical
condition prevents him or her from earning the wages earned before the work-related injury.6 A
claimant is not entitled to receive TTD benefits and actual earnings for the same time period.7
OWCP’s procedures provide that an overpayment of compensation is created when a claimant
returns to work, but continues to receive wage-loss compensation for TTD.8
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment of compensation in the amount of
$1,389.20 for the period February 13 through 29, 2020 because she had returned to full-time

3

5 U.S.C. § 8102(a).

4

Id. at § 8129(a).

5

Id. at § 8116(a).

6

20 C.F.R. § 10.500(a).

7

See L.T., Docket No. 19-1389 (issued March 27, 2020); C.H., Docket No. 19-1470 (issued January 24, 2020);
L.S., 59 ECAB 350, 352-53 (2008).
8
L.T., id.; C.H., id.; Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Identifying and Calculating
an Overpayment, Chapter 6.200.1(a) (September 2018).

3

modified-duty work on February 13, 2020, but continued to receive wage-loss compensation
through February 29, 2020.
The Board finds that the evidence of record establishes that appellant returned to full-time,
modified-duty work for the employing establishment, effective February 13, 2020, but continued
to receive full wage-loss compensation through February 29, 2020. As noted above, a claimant is
not entitled to receive wage-loss compensation benefits for TTD and actual earnings for the same
time period.9 Therefore, an overpayment of compensation was created in this case.
With regard to the amount of overpayment, the Board finds that OWCP properly calculated
appellant’s compensation paid for the period February 13 through 29, 2020. Thus, the Board finds
that appellant received an overpayment of compensation in the amount of $1,389.20 for the period
February 13 through 29, 2020.
LEGAL PRECEDENT -- ISSUE 2
5 U.S.C. § 8129(b) provides: “Adjustment or recovery by the United States may not be
made when incorrect payment has been made to an individual who is without fault and when
adjustment or recovery would defeat the purpose of FECA or would be against equity and good
conscience.”10
Section 10.438 of OWCP’s regulations provides that the individual who received the
overpayment is responsible for providing information about income, expenses, and assets as
specified by OWCP. This information is needed to determine whether or not recovery of an
overpayment would defeat the purpose of FECA or be against equity and good conscience. Failure
to submit the requested information within 30 days of the request shall result in denial of waiver.11
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied waiver of recovery of the $1,389.20
overpayment of compensation.
As OWCP found appellant without fault in the creation of the overpayment, waiver must
be considered, and repayment is still required unless adjustment or recovery of the overpayment
would defeat the purpose of FECA or be against equity and good conscience.12 For consideration
of waiver, appellant had the responsibility to provide the appropriate financial information to
OWCP.13
9

See supra notes 6-8.

10

5 U.S.C. § 8129(b).

11

20 C.F.R. § 10.438; R.Q., Docket No. 18-0964 (issued October 8, 2019).

12

Id.; see also O.B., Docket No. 19-0034 (issued April 22, 2019).

13

Id.; see also S.M., Docket No. 17-1802 (issued August 20, 2018).

4

In its preliminary overpayment determination dated February 26, 2020, OWCP requested
that appellant provide a completed overpayment recovery questionnaire and supporting financial
information. It advised her that waiver of recovery would be denied if she failed to furnish the
requested financial information within 30 days. No response was received. As a result, OWCP
did not have the necessary financial information to properly determine whether recovery of the
overpayment would defeat the purpose of FECA or if recovery would be against equity and good
conscience.
As appellant did not submit the financial information required under section 10.438 of
OWCP’s regulations,14 which was necessary to determine her eligibility for waiver, the Board
finds that OWCP properly denied waiver of recovery of the $1,389.20 overpayment of
compensation.15
On appeal appellant contends that OWCP should have waived recovery of the overpayment
as she was not at fault in its creation and as recovery would cause financial hardship. As explained
above, appellant did not submit the financial information necessary for OWCP to consider waiver
of recovery of the overpayment.
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount of
$1,389.20 for the period February 13 through 29, 2020 because she had returned to full-time
regular-duty work on February 13, 2020, but continued to receive wage-loss compensation for
TTD through February 29, 2020. The Board further finds that OWCP properly denied waiver of
recovery of the $1,389.20 overpayment of compensation.

14

20 C.F.R. § 10.438.

15

E.K., Docket No. 18-0587 (issued October 1, 2018).

5

ORDER
IT IS HEREBY ORDERED THAT the March 31, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 11, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

6

